                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          James S. Wilhelm,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               5:17-cv-00138-RJC
                                      )
                 vs.                  )
                                      )
         Nancy A. Berryhill,          )
                                      )
            Defendant(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 29, 2018 Order.

                                               October 1, 2018
